DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/24/21 has been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
4.	The drawings are objected to because, as noted in the parent case, figures 1 and 2 need "prior art" labels, and in figures 5-7 each of the blank boxes needs to be provided with text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 


Specification
5.	The disclosure is objected to because of the following informalities: on page 1 of the specification, reference to parent case 16/955,609 should be updated so as to reflect that this application has now issued as U.S. Patent No. 11,063,584. Also, on page 21, line 27, the word “drain” should be changed to --source--, and on  page 21, line 28, the word “source” should be changed to  --drain--.
Appropriate correction is required.


Claim Objections
6.	Claims 14-20 are objected to because of the following informalities: 
In claim 14, line 18, the word "resistor" should be changed to --resistance-- (or, alternatively, the word "resistance" on line 15 should be changed to --resistor--).

On the first line of each of claims 15-19, "A" should be changed to --The--.
Appropriate correction is required.

Allowable Subject Matter
7.	Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests a monitor circuit comprising generation components and servocontrol components, wherein these components have the specific functions recited in independent claim 14.

Quayle Action
8.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 28, 2022